Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Pursuant to a preliminary amendment filed June 13, 2019, claims 1-9, 11-14 and 16-21 are currently pending in the instant application.

Therefore, claims 1-9, 11-14 and 16-21 are under consideration to which the following grounds of rejection are applicable.

Priority
The present application filed June 13, 2019, is a 35 U.S.C. 371 national stage filing of International Application No. PCT/US17/66069, filed on December 13, 2017, which claims the benefit of US Provisional Patent Application No. 62/433,368, filed December 13, 2016.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 5, 2019 has been considered. An initialed copy of the IDS accompanies this Office Action.

Claim Objection/Rejections
	Claim Interpretation: The Examiner has interpreted the term “stability characteristic” to refer to any characteristic that can provide any form of stability to any structure of the aptamer-based biosensor by any amount (e.g., electrochemical stability, functional stability, electron withdrawing, electron donating, - stacking, bulky substituents, an increase or decrease in melting point, an increase or decrease in an ability to bind, etc.).
	The Examiner has interpreted the term “bio-recognition element” in claim 9 to refer to an aptamer or other molecule that interacts with a target molecule, and can be functionalized as part of a biosensor 


Drawing Objection
	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference characters not mentioned in the description: Figure 3 includes structure 330, wherein the description of Figure 3 recites an electrode 320, but not a structure 330 (See; as-filed Specification, paragraphs [0045]). Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Markush Objection
Claims 2-5, 9, 12 are 13 are objected to because of the following informalities:  Claim 2, for example, recites the term “wherein the surface is comprise of one of the following: gold (Au), graphene, carbon nanotubes, and graphite”, such that claim 2 improperly states the intended Markush group, where the proper format requires use “consisting of” and of use of the conjunction “and” before the final member of the groups. The Examiner suggests amending the claim to recite, for example, “wherein the surface is selected from the group consisting of gold (Au), graphene, carbon nanotubes, and graphite”. Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in 
public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise 
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

	Claims 1-9, 11-14 and 16-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over: 
(i)	Claims 18-24 of copending US Patent Application No. 16/087,342,
(ii)	Claims 1-16 of copending US Patent Application No. 16/624,062,
(iii)	Claims 1-14 and 30-38 of copending US Patent Application No. 16/206,095,
(iv)	Claims 1-22 of copending US Patent Application No. 16/339,121, 
(v)	Claims 1-19 of copending US Patent Application No. 16/334,784, 
(vi)	Claims 1-15 of copending US Patent Application No. 16/403,094, and
16/605,145.
	Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-9, 11-14 and 16-21 of US Patent Application 16/469,358, and the copending claims of the US Patent Applications encompass a composition comprising a plurality of binding molecules, and a plurality of blocker groups that occupy the surface of an electrode, wherein each of the plurality of blocker groups comprise a plurality of thiol attachment points.
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-9, 11-14 and 16-21 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
	Claim 1 is indefinite for the recitation of the term “stability characteristic” such as recited in claim 1, line 5 because it is unclear what characteristics of a binder molecule are encompassed by the term “stability characteristic”; wherein the term is not defined in the instant as-filed Specification or in the instant claims, such that it is unclear whether the term refers to electrochemical stability, binding stability, mechanical stability, structural stability, adhesion, blocking ability, stability of the sensor surface, and/or whether the term refers to something else, and, thus, the metes and bounds of the claim cannot be determined.
Claim 1 is indefinite for the recitation of the term “substantially occupy” in lines 7-8 because it is unclear how much of the surface of the electrode is encompassed by the term “substantially”, wherein the term “substantially” is a relative term not defined by the claims claim, the specification does not provide a 
Claim 2 is indefinite for the recitation of the term “the surface” in lines 1-2. There is insufficient antecedent basis for the term “the surface” in the claim because claim 1, lines 3-4 recite the term “a surface of an electrode”.
Claims 4 and 12 are indefinite for the recitation of the term “a pair of ortho-methane thiol groups” such as recited in claim 4, line 4 because there is no recitation of any particular binding molecule structure, such that it is unclear what structures are encompassed by the term “a pair of ortho-methane thiol groups”; and whether the term refers to a bis-methyl substituted thiol group; to two ortho methyl substituted phenyl groups; to bis-ortho methyl substituted phenyl group; or whether the term refers to something else and, thus, the metes and bounds of the claim cannot be determined.
Claim 3-9, 11, 13, 14 and 16-21 are indefinite insofar as it ultimately depends from claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

(1)	Claims 1, 2, 4, 6-9, 11, 12, 14 and 16-21 are rejected under 35 U.S.C. 102(a1)/102(a2) as being anticipated by Fabian Sander (hereinafter “Sander”) (Thesis, University of Basel, 2014, 1-155).
Regarding claims 1, 2, 4, 6-9, 11, 12, 14 and 16-21, Sander teaches that to avoid synthesis of individual thiolate ligands for stabilizing gold nanoparticles (Au NPs) with special function, click chemistry was used to tailor the stabilizing organic shell; and that redox active, fluorescent, and solubilizing species are used to show click chemistry as a facile route toward functionalization of monolayer-protected Au nanoparticles (Figure 3) (interpreted as having a stability characteristic; and redox moiety, claims 1 and 9) (pg. 5, third full paragraph; and pg. 5, Figure 3). Sander teaches that the fabrication of DNA-based circuit elements requires the spatially defined immobilization of chemical building blocks to the DNA strand that, because of their electronic structure, are capable of electrical switching or charge storage; and that the previous concepts to add functions by click chemistry to azide functionalized Au NPs can be used to build responsive nanocomposite materials (interpreted as a bio-recognition element), wherein Peng and co-workers modified Au NPs by click chemistry to yield pH and temperature responsive nanocomposites (interpreting building blocks as blocker groups or components; azide functionalities as binder molecules; a bio-recognition element; and configured to allow click chemistry, claims 1, 9 and 19) (pg. 6, third full paragraph, lines 1-3; and pg. 6, last partial paragraph). Sander teaches the use of mixed alkyne/azide functionalized Au NPs for colorimetric copper(II) detection, wherein terminal azide and alkyne functionalized thiols were used to functionalize Au NPs, such that a ligand exchange citrate stabilized Au NPs were mixed with respective thiols (Figure 7), where the yielded functionalized Au NPs showed a reddish purple color (interpreting citrate as a stability characteristic; thiol; alkyne/azide as binder molecules and blocker groups; binder molecules include a plurality of thiol attachment points; configured to allow attachment by click reaction; and configured to attach a component, claims 4, 8 and 19-21) (pg. 9, first full paragraph, add function to the synthesized Au NPs the linear ligand was modified, wherein at the center unit the tert-butyl moiety was exchanged by an oligophenylene ethylene (OPE) rod with a tri-isopropylsilyl group (TIPS) protecting the terminal acetylene (interpreted as a branched trithiol that includes an aromatic moiety, and a bio-recognition element), such that after deprotection of the acetylene, followed by a wet chemical oxidative coupling protocol, it was possible to build up covalent interlinked oligomer Au NP structures (interpreting OPE as a binder molecule and/or blocking group; stability characteristic; comprising thiol attachment points; comprising a branched trithiol that includes an aromatic moiety; configured to allow click chemistry; a bio-recognition element; attachment point for a component; a benzyl molecule; branched trithiol; benzyl; ring comprising 6 carbons; thiol attachment points; and pi-pi stacking, claims 1, 4, 6, 7, 9, 11, 12, 14 and 16-19) (pg. 17, last full paragraph). Sander et al. teach in Figure 11, the formation of ligand-stabilized monofunctional Au NPs and NP dimers (pg. 19, Figure 11). Figure 11 is shown below:

    PNG
    media_image1.png
    567
    703
    media_image1.png
    Greyscale

Figure 11
Sander teaches that to investigate the interactions of the linear thioether ligands on a gold surface, model compounds were designed with free thiol groups to create self-assembled monolayers on an Au 111 surface, such that three different binding models were proposed, wherein: (i) the ligand binds with the free thiols and thioethers to the gold surface forming a striped phase; (ii) only the free thiols bind to the surface forming a bridge; and (iii) only one thiol is binding to the gold substrate as shown in Figure 12 (interpreted as thiols comprising an aromatic ring with 6 carbons; includes an aromatic ring; a Figure 12 is shown below:

    PNG
    media_image2.png
    407
    1006
    media_image2.png
    Greyscale

Figure 12
Sander teaches the preparation of self-assembled monolayers (SAMs), such that because of the high affinity of thiols towards the surfaces of coinage metals (interpreting azide/alkyne functionalized metal surfaces as blocker groups that comprise a plurality of thiol attachment points that substantially occupy the surface of the electrode, and first and second attachment points), SAM systems based on the strong chemisorption of organic thiols onto gold have been extensively studied; and that molecules carrying a functional tail group give access to functional SAMs that provide a broad range of applications like electrode modification, biosensors, molecular machines, as well as, molecular electronic components and devices (interpreted as biosensor; SAMs on gold; metal surfaces as blocker groups comprising a plurality of first and second thiol attachment points that substantially occupy the surface of the electrode; molecules as binder molecules; a bio-recognition element; and configured to attach a component, claims 1, 2, 9 and 17) (pg. 67, last partial paragraph; and pg. 68, first partial paragraph). Sander teaches that multidentate anchor groups cover more space on the surface, wherein the architecture provides more space for sterically demanding functional tail groups and has the advantage of a more stable connection to the surface by multiple binding sites, such that bi-, tripods, and more complex precursors were synthesized including benzyl dithiols and dimethanethiols, and used to form SAMs (interpreted as binder molecules comprising a pair of ortho-methane thiol groups, and an aromatic ring of 
Sander meets all the limitations of the claims and, therefore, anticipates the claimed invention. 



(2)	Claims 1-4, 9, 11, 12 and 17-21 are rejected under 35 U.S.C. 102(a1)/102(a2) as being anticipated by Chen et al. (US Patent No. 8871623, issued October 28, 2014; effective filing date August 1, 2013).
Regarding claim 1-4, 9, 11, 12 and 17-21, Chen et al. teach methods for forming or patterning nanostructure arrays, such as ordered or disordered monolayer arrays including the formation of arrays on coatings comprising nanostructure association groups, formation of arrays in spin-on-dielectrics, solvent annealing after nanostructure deposition, patterning using resist, and/or use of devices that facilitate array formation (col 1, lines 56-62). Chen et al. teach the nanostructure association group interacts with a surface of the nanostructures, wherein the nanostructure association group can comprise a thiol group, such that the coated first layer can comprise a self-assembled monolayer comprising a thiol compound (interpreting SAMs or a portion thereof as a blocking group, and a binder molecule) such as, for example, a mercaptoalkyltrimethoxysilane, or a mercaptoalkyltriethoxysilane in which the alkyl group comprises between 3 and 18 carbons (e.g., 12-mercaptododecyltri-methoxysilane) (interpreting SAMs as a blocking group; thiol binding sites; and a binder molecule; and nanostructures as a bio-recognition element, claims 1 and 9) (col 11, lines 27-36). Chen et al. teach that the nanostructures are optionally associated with a surfactant or other surface ligand (interpreted as a blocker group), wherein each of the nanostructures comprises a coating comprising a ligand associated with a surface nanostructure, for example, a silsesquioxane ligand such as illustrated in Figure 3, such that the ligand optionally control spacing between adjacent nanostructures in an array including the exemplary trithiol silsesquioxane ligand as shown in Figure 3B, wherein R is an isobutyl group, a methyl group, a hexyl group or a cyclohexyl group (interpreting the ligand as a blocker group substantially occupying the surface of the electrode; and binder molecule Figure 3B is shown below:

    PNG
    media_image3.png
    414
    615
    media_image3.png
    Greyscale

Figure 3B
Chen et al. teach that the nanostructure association group (interpreted as a bio-recognition element) forms a covalent bond with the ligand, wherein the composition is optionally photoactivatable, such that a large number of photoactivatable compounds are known in the art, and can be adapted to the practice of the present invention, wherein photoactivatable compositions include, but are not limited to, compounds comprising an aryl azide group (e.g., a phenyl azide, hydroxyphenyl azide, or nitrophenyl group) (interpreted as a blocker group configured to allow attachment by click chemistry reaction), a psoralen, or a diene (interpreted as a binder group), wherein coating the first layer with the composition involves coating the first layer with a first compound which interacts with the first compound and which includes the nanostructure association group (e.g., an SiO2 first layer) can be coated with 3-aminopropytriethoxysilane (APTES) (interpreted as a binder group) as the first compound and then with N-5-azido-2-nitrobenzoyloxy-succinimide (ANB-NOS) as the second compound (interpreted as a blocker group; binder group; second blocker group; second binder molecule; an aromatic ring consisting of 6 carbons; configured to attached to a component; configured to allow attachment by click chemistry reaction; and configured to allow crosslinking, claims 4, 8, 12, 17-19 and 21) (col 12, lines 51-53; and col 13, lines 15-36). Chen et al. teach the array (or each multiple arrays produced by the method) has a high density of nanostructures, for example, the monolayer array of nanostructures (interpreted as electrodes) optionally has a density greater than about 1x1010 structures/cm2, or greater than 1x1013 nanostructures/cm2, wherein the nanostructures comprise substantially spherical nanostructures or quantum dots; and the substantially spherical nanostructures or quantum dots optionally comprise materials such as palladium and gold (interpreting the SAM as a plurality of binder molecules; nanostructures and/or SAM compound moieties are interpreted as comprising blocker groups that include 
Chen et al. meets all the limitations of the claims and, therefore, anticipates the claimed invention. 



(3)	Claims 1, 2, 4, 9, 12 and 17-21 are rejected under 35 U.S.C. 102(a1)/102(a2) as being anticipated by Xiao et al. (US Patent No. 7803542, issued September 28, 2010).
Regarding claims 1, 2, 4, 9, 12 and 17-21, Xiao et al. teach detectors for assessing the presence of a molecular target comprising: (a) an oligonucleotide blocker (interpreted as blocker groups, and as binder molecules); (b) an oligonucleotide sensor (interpreted as binder molecules, an aptamer sensing element, and an oligonucleotide linker) having a first region complementary to a first region of a blocker, which first regions are capable of forming a first double-stranded complex, and wherein the sensor is capable of specifically interacting with the molecular target thereby disrupting the first double-stranded complex; and (c) an electrode capable of detecting redox signals from a redox moiety covalently (interpreted as a component) attached to either the blocker or the sensor, wherein at least one of the sensor and the blocker is covalently attached to the electrode (interpreting a blocker as blocker groups, and as binder molecules; an oligonucleotide sensor as binder molecules, an aptamer sensing element, and an oligonucleotide linker; electrode; interpreting a redox moiety as a component; attached to the surface of the electrode, claims 1 and 9) (col 2, lines 48-63). Xiao et al. teach that the electrode can be a metallic conductor, a non-metallic conductor, a metallic semi-conductor and a non-metallic semi-conductor including gold (interpreted as gold, claim 2) (col 3, lines 14-17). Xiao et al. illustrate in Figure 1, the formation of a comparatively ridged, duplex DNA prevents the redox moiety from approaching the electrode surface, thereby suppressing Faradaic currents, such that when the target is added to the system, the target displaces the blocker strand, binds to the sensor strand, liberating the end of the redox-labeled oligonucleotide to produces a flexible element, which allows the redox moiety to collide with the electrode surface (also interpreted as a binder molecule), producing a readily detectable Faradaic current, wherein representative oligonucleotides include DNA, RNA, aptamers, ribozymes, DNAzymes, non-natural nucleic acid analogs, and thiols (interpreted as binder molecules; blocker groups; stability characteristic; a first and second plurality of attachment points; a redox moiety; and binder groups configured to attach a component; configured to allow pi-pi stacking; allow attachment by click chemistry; and configured to allow a crosslink reaction, claims 1, 8, 9 and 17-21) (col 5, lines 22-34; col 6, lines 39-46; and Figure 1). Xiao et al. teach in Figure 4, a signal-on detector constructed by covalently attaching a thiolated oligonucleotide aptamer to an electrode (interpreting multiple thiolated oligomers as a pair of ortho-methane thiol groups, claims 4 and 12) (col 8, lines 39-41; and Figure 4). Xiao et al. teach that the electrode surface is functionalized with the oligonucleotide probe structure, which is subsequently passivated by materials such as 2-mercapto-ethanol (2-Me), 6-mercaptohexanol, or mercaptoalkanols having the structure HS-(CH)n-OH with n=2-18, and the like (interpreting the passivating layer as blocker groups that substantially occupy the surface of the electrode, claim 1) (col 11, lines 23-27).
Xiao et al. meets all the limitations of the claims and, therefore, anticipates the claimed invention. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective 

	Claims 1-9, 11-14 and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Xiao et al. (US Patent No. 7803542, issued September 28, 2010) in view of Mezour et al. (Nanoscale, 2015, 7, 5014-5022) as evidenced by Zhang et al. (US Patent Application Publication No. 2006073336, published April 6, 2006).
Regarding claims 1, 2, 4, 9, 12 and 17-21, Xiao et al. teach detectors for assessing the presence of a molecular target comprising: (a) an oligonucleotide blocker (interpreted as blocker groups, and as binder molecules); (b) an oligonucleotide sensor (interpreted as binder molecules, an aptamer sensing element, and an oligonucleotide linker) having a first region complementary to a first region of a blocker, which first regions are capable of forming a first double-stranded complex, and wherein the sensor is capable of specifically interacting with the molecular target thereby disrupting the first double-stranded complex; and (c) an electrode capable of detecting redox signals from a redox moiety covalently (interpreted as a component) attached to either the blocker or the sensor, wherein at least one of the sensor and the blocker is covalently attached to the electrode (interpreting a blocker as blocker groups, and as binder molecules; an oligonucleotide sensor as binder molecules, an aptamer sensing element, and an oligonucleotide linker; electrode; interpreting a redox moiety as a component; attached to the surface of the electrode, claims 1 and 9) (col 2, lines 48-63). Xiao et al. teach that the electrode can be a metallic conductor, a non-metallic conductor, a metallic semi-conductor and a non-metallic semi-conductor including gold (interpreted as gold, claim 2) (col 3, lines 14-17). Xiao et al. illustrate in Figure 1, the formation of a comparatively ridged, duplex DNA prevents the redox moiety from approaching the electrode surface, thereby suppressing Faradaic currents, such that when the target is added to the system, the target displaces the blocker strand, binds to the sensor strand, liberating the end of the redox-labeled oligonucleotide to produces a flexible element, which allows redox moiety to collide with the electrode surface (also interpreted as a binder molecule), producing a readily detectable Faradaic current, wherein representative oligonucleotides include DNA, RNA, aptamers, ribozymes, DNAzymes, non-natural nucleic acid analogs, and thiols (interpreted as binder molecules; blocker groups; stability characteristic; a first and second plurality of attachment points; a redox moiety; and binder groups configured to attach a component; configured to allow pi-pi stacking; allow attachment by click chemistry; and configured to allow a crosslink reaction, claims 1, 8, 9 and 17-21) (col 5, lines 22-34; col 6, lines 39-46; and Figure 1). Xiao et al. teach in Figure 4, a signal-on detector constructed by covalently attaching a thiolated oligonucleotide aptamer to an electrode (interpreting multiple thiolated oligomers as a pair of ortho-methane thiol groups, claims 4 and 12) (col 8, lines 39-41; and Figure 4). Xiao et al. teach that the electrode surface is functionalized with the oligonucleotide probe structure, which is subsequently passivated by materials such as 2-mercapto-ethanol (2-Me), 6-mercaptohexanol, or mercaptoalkanols having the structure HS-(CH)n-OH with n=2-18, and the like (interpreting the passivating layer as blocker groups that substantially occupy the surface of the electrode, claim 1) (col 11, lines 23-27).
	Xiao et al. do not specifically exemplify a trihexylthiol or EDTA (instant claim 3); or the binding molecules of claim 5 (instant claim 5); or a binder molecule that include a branched trithiol that includes an aromatic moiety (instant claim 6); wherein the aromatic moiety is a benzyl molecule (instant claim 7); that blocker groups comprise a trihexylthiol (instant claim 11); or the blocker groups recited in claim 13 (instant claim 13); or where the blocker groups include a branched trithiol that includes an aromatic moiety (instant claim 14).
	Regarding claims 3, 5-7, 11, 13 and 14, Mezour et al. teach a set of hexa-substituted benzene derivatives with three thiol groups in the 1, 3, 5 positions and varied aliphatic substituents in the 2, 4, 6 positions including Me3-BTMT, Et3-BTMT, OD3-BTMT, wherein the hexa-substituted benzene derivatives were synthesized and self-assembled on Au(111) (Abstract, lines 1-3). Mezour et al. teach thiol-based self-assembled monolayers (SAMs) have been widely used to tailor the interfacial properties of gold and other metals for applications including corrosion inhibition, organic and molecular electronic devices, chemosensors, and biosensors (pg. 5014, col 1, first full paragraph). Mezour et al. teach in Figure 1, the use of multidentate ligands with several anchoring thiol groups is one of the generating SAMs with long-term stability (interpreted as a stability characteristic, claim 1) (pg. 5014, col 2, first full paragraph), wherein it is known that 4,5-disulfanyl-1-pentanol is another organic thiol-containing molecule that is capable of binding to the gold surface of a single nanoparticle via two or more thio groups to create an organic thiol layer as evidenced by Zhang et al. (paragraph [0041], lines 3-5 and 23-26). Figure 1 is shown below:

    PNG
    media_image4.png
    464
    841
    media_image4.png
    Greyscale

Figure 1
(interpreting ligand 4 to be a trihexylthiol binder molecule and blocker group; interpreting ligand 6 to comprise an aromatic ring consisting of 6 carbons, as a trithiol including an aromatic group, and comprising a benzyl molecule; and configured to allow click chemistry reaction, claims 3, 4, 6, 7, 11, 12, 14 and 19) (pg. 5014, Figure 1). Mezour et al. teach that multidentate thiols are frequently applied in design of functional SAMs, in molecular electronics and related applications, wherein motifs 1 and 2 have been used to carry various functional units including large (bio)macromolecules such as fluorophores, porphyrins, fullerenes, DNA, etc. (interpreted as components), and wherein a SAM having a “free” thiol group makes the SAM vulnerable to multilayer formation through disulfide crosslinks, and oxidation (interpreted as configured to allow chemical crosslinks; and redox reaction, claim 20) (pg. 5014, col 2, second full paragraph, lines 1-6 and 11-17). Mezour et al. teach in Figure 2, three new tridentate benzenetris (methylthiols) (BTMT), substituted with methyl, ethyl, and decyloxy groups including Me3-BTMT, Et3-BTMT, OD3-BTMT (interpreted as a pair of ortho-methane thiol groups; and a branched trithiol including an aromatic moiety, including a benzyl molecule, claim 4, 6, 7, 12 and 14) (pg. 5015, col 2, first full paragraph). Figure 2 is shown below:

    PNG
    media_image5.png
    280
    785
    media_image5.png
    Greyscale

Figure 2
Mezour et al. teach that the production of synthetically versatile, molecular motif of tridentate thiols suitable for formation of SAMs, wherein the design is based on a single rigid aromatic core with three “legs” that are advantageous for controlling molecular conformation, the desorption pathways involving the formation of disulfides are disfavored, the flat-lying aromatic ring allows one to dramatically reduce the thickness of the monolayer as compared to any other thiol-based SAMs, and the intermolecular interactions of substituents on the benzene core (e.g., long alkyl chains) could allow tuning the lateral structure/periodicity of the monolayer (pg. 5015, col 1, last partial paragraph).
Although the combined references of Xiao et al. and Mezour et al. do not specifically exemplify the binder molecules as recited in instant claim 5, or the blocker groups as recited in instant claim 13, Xiao et al. teach detectors for assessing the presence of a molecular target comprising an oligonucleotide blocker, an oligonucleotide sensor, and an electrode capable of detecting redox signals from a redox moiety covalently attached to either the blocker or the sensor, wherein at least one of the sensor and the blocker is covalently attached to the electrode; that the target displaces the blocker strand, binds to the sensor strand, wherein representative oligonucleotides include DNA, RNA, aptamers, and thiols; and that the electrode surface is functionalized with the oligonucleotide probe structure, which is subsequently passivated by materials such as 2-mercaptoethanol (2-Me), 6-mercaptohexanol, or mercaptoalkanols having the structure HS-(CH)n-OH and the like; while Mezour et al. teach the use of multidentate ligands with several anchoring thiol groups is one of the most effective methods for generating SAMs with long-term stability including multidentate ligands 1-5 and the tridentate benzylthiols such as BTMT, wherein it is known that 4,5-disulfanyl-1-pentanol is an organic thiol-containing molecule that is capable of binding to the gold surface of a single nanoparticle via two or more thio groups to create an organic thiol layer as evidenced by Zhang et al., such that one of ordinary skill in the art before the effective filing date of the 
“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  Moreover, it is prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, "…a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)”. Therefore, in view of the benefits of using self-assembled monolayers to tailor interfacial properties of gold as exemplified by Mezour et al., it would have been prima facie obvious before the effective filing date of the claimed invention to modify the surface of the gold electrode comprising an oligonucleotide blocker, an oligonucleotide sensor and/or a passivating layer as disclosed by Xiao et al. to include the self-assembled monolayer comprising multidentate thiol ligands including tri-thiol substituted ligands as taught by Mezour et al. with a reasonable expectation of success in producing sensors comprising thiol-based SAMs having a tunable lateral structure/periodicity; in tailoring the interfacial properties of gold and other metals for a variety of applications including corrosion inhibition, organic and molecular electronic devices, chemosensors, and biosensors; and/or in 
Thus, in view of the foregoing, the claimed invention, as a whole, would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, the claims are properly rejected under 35 USC §103 as obvious over the art.

Conclusion
Claims 1-9, 11-14 and 16-21 are rejected.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy M Bunker whose telephone number is (313) 446-4833.  The examiner can normally be reached on Monday-Friday (6am-2:30pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita, can be reached on (571) 272-2876.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.


/Amy M Bunker/
Primary Examiner, Art Unit 1639